Title: Thomas Jefferson to Thomas Ewell, 18 February 1818
From: Jefferson, Thomas
To: Ewell, Thomas


                    
                        Monticello
Feb. 18. 18.
                    
                    Th: Jefferson presents his compliments to Dr Ewell and his thanks for the elegant copy of Hume’s essays which he has been so kind as to send him thro’ mr Millegan. he is happy to believe that the American taste is likely to do justice to the publication of these able essays, and considers Dr Ewell as meriting their gratitude by furnishing them with so useful a publication.
                    
                        he salutes Dr Ewell with continued friendship & respect.
                    
                